Citation Nr: 1423885	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected scars of the right occipital scalp and right eyebrow.

(The Veteran's motion seeking revision or reversal of a November 12, 1981 Board decision on the basis of CUE is addressed in a separate decision under docket number 11-21 568).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1980 rating decision by the RO in Sioux Falls, South Dakota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reflects that the Veteran, through his representative, submitted a timely notice of disagreement with respect to an August 1980 determination denying an increased rating for his service connected facial scars.  See Correspondence from Disabled American Veterans, dated September 26, 1980.  However, the RO has not issued a statement of the case (SOC) that addresses this matter.  In such cases, the appellate process has commenced and the Veteran is entitled to a SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided with a SOC on the issue of entitlement to an increased disability rating for his service-connected scars of the right occipital scalp and right eyebrow.  They should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

